Case 9:19-cv-80147-DLB Document 21 Entered on FLSD Docket 08/20/2019 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-80147-Civ-Brannon

    DONNA DEMATO,

                  Plaintiff,

    vs.

    LM General Insurance Company,

                  Defendant.
                                                      /


                        ORDER SETTING DISCOVERY PROCEDURE

           THIS CAUSE is before the Court sua sponte. To ensure an expeditious and just

    discovery process, the Court ORDERS the following:

           To ensure an expeditious and just discovery process, the Court ORDERS the

    following:

    1.     Pre-hearing Communication: If a discovery dispute arises, the parties must confer

           either in person or via telephone in a genuine effort to resolve their discovery

           disputes before seeking Court intervention.

    2.     Discovery Calendar: If, after conferring, the parties cannot resolve their discovery

           dispute, the movant must seek relief within 14 days after the grounds for relief

           occur by contacting the undersigned’s Chambers (561-803-3470) and placing the

           matter on the next available discovery calendar.       The discovery calendar is

           generally held each Thursday between 2:00 p.m. and 4:00 p.m. The movant shall

           contact Chambers at least three business days before the next discovery calendar to



                                                1
Case 9:19-cv-80147-DLB Document 21 Entered on FLSD Docket 08/20/2019 Page 2 of 3




          set the matter for hearing, and shall do so after conferring with opposing counsel

          and confirming his or her availability for the discovery calendar. The Court will

          thereafter enter an endorsed order setting the matter for hearing on the next

          available discovery calendar.

    3.    Discovery Memorandum: On the same day that the matter is set for hearing, the

          movant shall email the Court (brannon@flsd.uscourts.gov) and opposing counsel a

          concise discovery memorandum of three pages or less (1) specifying the substance

          of the discovery matter to be heard (e.g., “The parties dispute the appropriate time

          frame for Plaintiff’s Interrogatory Nos. 1, 5, 6-9,” or “The parties dispute the

          number of depositions permitted.”); (2) certifying that the parties have complied

          with the pre-hearing communication requirement set forth above; and (3) attaching

          a copy of all source materials relevant to the discovery dispute (e.g., if the dispute

          concerns interrogatories, the interrogatories at issue and any responses thereto shall

          be provided to Chambers). A response is not required. If an opposing party wishes

          to respond, however, it may do so provided that such response is no longer than

          three pages in length and is submitted to the Court (brannon@flsd.uscourts.gov)

          within 24 hours of receiving the movant’s discovery memorandum.

    4.    Written Motions: No written discovery motions, including motions to compel and

          motions for protective order, shall be filed unless requested by the Court; however,

          written motions are required for discovery disputes involving non-parties.

    5.    Resolution of Issues Prior to Hearing: Even after a hearing has been set, the parties

          are encouraged to continue negotiating a resolution of disputed discovery matters.




                                                2
Case 9:19-cv-80147-DLB Document 21 Entered on FLSD Docket 08/20/2019 Page 3 of 3




           If those efforts are wholly successful, then counsel should contact Chambers as

           soon as possible to timely cancel the hearing. If the parties resolve some, but not

           all, of their issues before the hearing, counsel should also timely contact Chambers

           to avoid the unnecessary expenditure of judicial resources on matters no longer in

           dispute.

           The Court expects all parties to act courteously and professionally in the resolution

    of discovery disputes. The Court may impose appropriate sanctions upon a finding of

    failure to comply with this Order or other discovery misconduct.

           DONE AND ORDERED in Chambers at West Palm Beach in the Southern District

    of Florida, this 20th day of August, 2019.




                                                                DAVE LEE BRANNON
                                                                U.S. MAGISTRATE JUDGE




                                                 3
